PER CURIAM.
Appellant appeals his conviction for three counts of armed kidnapping, two counts of armed robbery, armed burglary and aggravated assault on two grounds.
We find no merit to appellant’s first point on appeal. As to the remaining ground, we agree that the unsolicited testimony by a police officer that a non-testifying codefendant had identified the defendant as being involved in the criminal episodes was error, but we find that it was harmless beyond a reasonable doubt in light of the other over*988whelming evidence of guilt introduced at the trial. State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed.